Opinion issued July 16, 2019




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00437-CV
                             ———————————
    IN RE 247 FREIGHT SERVICES, LLC AND ADEWALE OLUBUMMO,
                             Relators



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relators, 247 Freight Services, LLC and Adewale Olubummo, have filed a

petition for writ of mandamus, seeking an order directing the trial court to reverse

its order denying relators’ motion to strike intervention.1



1
      The underlying case is 247 Freight Services, LLC and Adewale Olubummo v. A.H.
      United Carriers, Inc., Henry Godwin and Adebayo Smith, cause number
      2017-80440, pending in the 125th District Court of Harris County, Texas, the
      Honorable Kyle Carter presiding.
      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a).



                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                        2